DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.

Claim Objections
Claims 4, 12, and 14 are no longer objected to.
Claim 7 is objected to for the limitation in step “e”, “to creating a hole”.  It appears this should be just “creating a hole…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-8 are no longer rejected under 35 U.S.C. 112(b) as they have been amended to overcome the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 14 are no longer rejected under 35 U.S.C. 112(d) as they have been amended to overcome the rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As to the limitation fixing means in Claims 1, 5, and 7:
Prong (A) – the limitation uses the generic term “mean(s)”
Prong (B) – the “fixing mean(s)” has the function of fixing the lid on the coconut
Prong (C) – the term “fixing” does not provide sufficient structure to perform the claimed action.
Due to the above 112(f) analysis of the term “fixing means”, the fixing means will be interpreted as an adhesive, adhesive tape, wrapping material, or fastening material in light of claim 2 and specification Page 5, Lines 15-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DEPOO (WO2014146031A1) in view of CLARK (US 20190218087 A1) and MING-CHIN (TW 201620425 A).
As to claim 1, DEPOO teaches an assembly for accessing coconut water of a coconut (Figures 1A and 1B teach a plunger (Figure 1A) and a lid (Figure 1B) that are used in cooperation to form a drinking spout in a coconut.  Page 6 (2nd to last paragraph) teaches that the valve assembly is used for tapping coconuts. See also Figure 8.) comprising: a plunger having a plunger collar perpendicularly mounted to a plunger lance (Figure 1A teaches a plunger with a collar that is mounted perpendicularly to the longitudinal axis of the bore of the plunger.), the plunger collar extending outward from a longitudinal axis of the plunger lance at one end thereof (Figure 1A shows the collar extends outward from the top end of the bore.), the plunger collar having an upper surface permitting a user to depress the upper surface to cause the plunger lance to penetrate the coconut (Figure 1A shows the upper surface of the plunger collar has a surface that is flat, and therefore interpreted as capable of being depressed by a user.  Page 6, 2nd to last paragraph discloses that the user presses the valve into the coconut.), the plunger collar having a lower surface, extending from the plunger lance, a plane of the lower surface being perpendicular to the plunger lance (Figure 1A shows a plane of the lower surface (where the lower surface is parallel to the upper surface on the edge of the collar) is perpendicular to the plane o the lance.) ; a plunger bore extending longitudinally through the plunger collar and the plunger lance (Figure 1A shows a bore extending through the center of the collar and lance sections of the plunger.), the plunger lance having a length sufficient to create a hole through the coconut by pressing the plunger lance into the coconut to a pressed position (Page 6, 2nd to last paragraph discloses that the user can press the valve into the coconut to puncture the coconut flesh and drink from the coconut.), the hole sufficient to pass the coconut water out of the coconut through the plunger bore while the plunger remains inserted in the pressed position (Figure 9 shows a view of the inserted plunger where a straw is placed through the bore of the plunger (see callout A9 as described on Page 10 paragraph 3-4 of the written description.).  Thus, the hole in the plunger is interpreted as being large enough to pass the coconut water out of the coconut.); a lid having a lid bore for receiving and housing a tip of the plunger lance (Figure 1B teaches a lid that has a bore for the tip of the plunger lance.), the lower surface of the plunger collar directly contacting the lid when the plunger is fully inserted into the coconut through the lid (Although the embodiment of Figures 1A-1B does not explicitly show that the two components contact each other when assembled, the Figures do show that the two components have cooperating angled surfaces.  The embodiment of Figures 1A-1B is not shown interacting with one another.  However, Figure 4D teaches an interaction of the plunger and lid in a different embodiment where the two structures clearly contact one another when assembled.  Thus, based on the evidence of interlocking shapes on the collar and lid in Figures 1A-1B, the way the device works (by depressing the plunger into the coconut towards the lid), and the disclosure of Figure 4D’s embodiment interaction, it is interpreted that the embodiment of Figures 1A-1B has direct contact between the plunger and lid when assembled.)
DEPOO does not disclose a stopper clip for holding the plunger lance in order to prevent the tip of the plunger lance in the lid bore from puncturing (interpreted as passing completely through the exterior and passing into the hollow center) the coconut.  DEPOO does disclose that the valve plug (lid) is placed in/on the coconut and then shipped to the consumer.
However, CLARK teaches a stopper clip for holding the plunger lance in order to prevent the tip of the plunger lance in the lid bore from puncturing the can. (Figure 1 teaches a stopper clip (150) that is operative to prevent the movement of the plunger (130).  ¶0029 teaches that the stopper maintains the piercing tube in a stowed position.)
One of ordinary skill would have been motivated to combine the stopper clip of CLARK with the plunger and base assembly of DEPOO in order to keep the plunger in a stowed position (CLARK ¶0029) for safety purposes when the coconut piercing assembly is not in use during shipping of the partially assembled coconut valve to the consumer.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the stopper clip of CLARK with the plunger and base assembly of DEPOO because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
DEPOO does not explicitly disclose a fixing means.  Specifically, based on the 112(f) interpretation of the term “fixing mean(s)”, the fixing means must be an adhesive, adhesive tape, wrapping material, or fastening material.
However, MING-CHIN teaches an adhesive used to fix a base to a coconut. (Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)
One of ordinary skill would have been motivated to apply the known adhesive sticking technique of MING-CHIN to the base attachment method of DEPOO in order to secure the base of DEPOO during movements of the coconut and prevent outside contaminants from entering the interior of the shell. (MING-CHIN, Page 3, ¾ of the way down the page “adhesive 15 to prevent outside air….”)  This adhesive is interpreted as providing the lid of DEPOO with a seal that prevents anything outside the drinking spout entrance from entering during opening/using the invention or during transit.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known adhesive sticking technique of MING-CHIN to the base attachment method of DEPOO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, DEPOO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein the fixing means includes at least one of an adhesive, an adhesive tape, a wrapping material, and a fastening material applied to fix the lid on the coconut without interfering with the shell of the coconut. (MING-CHIN Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)

As to claim 4, DEPOO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein the plunger bore is configured to permit a straw to be inserted therethrough. (DEPOO Figure 1A teaches the plunger has a bore.  Figure 9 teaches a straw passing through the bore.)

As to claim 9, DEPOO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein the lid is shaped having an opening in a top portion thereof, the opening including a tubular portion extending outward, away from an interior of the lid. (DEPOO, Figure 1B teaches the lid shape. The lid has an opening at the top, which is shaped as a tubular portion extending outward (in the thickness direction of the tube shape) away from the interior. The ‘interior’ is interpreted as the bore of the lid.)
DEPOO does not disclose that the lid is a dome shape.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the lid of DEPOO in the dome shape of applicants invention because applicant has not disclosed that the shape of the lid provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected DEPOO’s shape and applicant’s invention to perform equally well with either the shape taught by DEPOO or the claimed shape because both shapes would perform the same function of providing a base for the lid to bear on the surface of the coconut.
Therefore, it would have been prima facie obvious to modify DEPOO to obtain the invention as specified in Claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of DEPOO.
See also MPEP 2144.04, subsection 2144.04 (IV)(B) – Changes in Shape.

As to claim 15, DEPOO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein the stopper clip is a tubular member, open on each of a first open end and a second open end, with a cut formed along a length thereof, from the first open end to the second end. (CLARK, which is relied upon for the stopper clip, shows in Figure 1 that the clip (150) is a tubular member (in that it is a tube with a portion cut out) with a cut (opening in the circumference) from the first to second end.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DEPOO, CLARK and MING-CHIN as applied to claim 1 above, and further in view of  MOECKL (DE 202008009463 U1).
As to claim 3, DEPOO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein the stopper clip has an attachment section. (CLARK, Figure 1 teaches the stopper clip (150) has a keyring attachment section.)
DEPOO in view of CLARK and MING-CHIN does not disclose that the stop clip is tethered to the plunger collar of the plunger.
However, MOECKL teaches the use of a tether with an accessory for the plunger of a coconut piercing device. (Figures 2a-2c teach a stopper (46) that is tethered via a chain (44) to the head (14) of the plunger (10).)
One of ordinary skill would have been motivated to combine the known tether of MOECKL to the combined device of DEPOO in view of CLARK and MING-CHIN in order to prevent the loss of the stopper clip when not in use.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known tether of MOECKL to the combined device of DEPOO in view of CLARK and MING-CHIN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DEPOO in view of CLARK and MING-CHIN as applied to claim 1 above, and further in view of ZALDIVAR (US 20170339999 A1).
As to claim 5, DEPOO in view of CLARK and MING-CHIN teaches a coconut having an assembly for accessing coconut water of the coconut comprising: the assembly of claim 1 where the lid is placed and fixed on the coconut by a fixing mean(s). (See rejection of claim 1)
DEPOO in view of CLARK and MING-CHIN does not explicitly disclose the coconut showing the germination pore or that the lid is placed on a germination pore.
However, ZALDIVAR teaches that a germination pore of the coconut is the easiest place to insert the pointed edge of a coconut piercer. (¶0005 and ¶0032 teach that the soft eye is the easiest place to insert the piercing device.)
One of ordinary skill would have been motivated to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of DEPOO in order to ease the insertion of the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of DEPOO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 6, DEPOO in view of CLARK, MING-CHIN and ZALDIVAR teaches the coconut of claim 5 wherein the fixing mean including adhesive, adhesive tape, wrapping material, fastening material applied to fix the lid on the coconut without interfering the shell of the coconut. (DEPOO, Figure 8-9 teaches the lid on the coconut.  MING-CHIN Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DEPOO in view of CLARK and MING-CHIN as applied to claim 1 above, and further in view of ZALDIVAR (US 20170339999 A1).
As to claim 7, DEPOO in view of CLARK and MING-CHIN teaches a method for preparing a coconut having an assembly for accessing coconut water of the coconut (DEPOO Page 5 teaches the coconuts are shaved before a valve is set into the outer surface of the coconut.  Page 6, 2nd to last paragraph teaches that the valve is pressed into the coconut by the consumer to access the coconut milk.), the method comprising: a. removing an outer husk covering the germination pores of the coconut (DEPOO, Page 5 teaches shaving of the coconut.); b. placing the assembly of claim 1 (See rejection of Claim 1 above.) on the coconut so that the plunger lance of the assembly is above the coconut (DEPOO, Page 6, 2nd to last paragraph teaches that the consumer pressed the valve into the coconut, meaning that the plunger lance is above the coconut at some point after the shaving of the coconut.) ; c. fixing the lid of the assembly on one of the germination pores of the coconut by a fixing mean. (DEPOO, Page 5 (2nd half of the page) teaches the shaving of the coconut, followed by the placement of the valve into the shaved coconut.  The placement of the valve is shown in Figures 8-9, where the lid is contacting the surface of the coconut. MING-CHIN, Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).  The lid of DEPOO would be “fixed” at this point in the process using the adhesive of MING-SHIN for the reasons outlined in the rejection of Claim 1 above.) d. depressing the upper surface of the plunger collar to move the plunger lance into the coconut to move the plunger into a pressed position with the lower surface of the plunger collar directly contacting the lid (DEPOO, Page 6 (end to last paragraph) teaches the user depresses the plunger to pierce the coconut. Although the embodiment of Figures 1A-1B does not explicitly show that the two components contact each other when assembled, the Figures do show that the two components have cooperating angled surfaces.  The embodiment of Figures 1A-1B is not shown interacting with one another.  However, Figure 4D teaches an interaction of the plunger and lid in a different embodiment where the two structures clearly contact one another when assembled.  Thus, based on the evidence of interlocking shapes on the collar and lid in Figures 1A-1B, the way the device works (by depressing the plunger into the coconut towards the lid), and the disclosure of Figure 4D’s embodiment interaction, it is interpreted that the embodiment of Figures 1A-1B has direct contact between the plunger and lid when assembled.); and e. to creating a hole through the coconut, the hole sufficient to pass the coconut water out of the coconut through the plunger bore while the plunger remains inserted in the pressed position. (Figure 9 shows a view of the inserted plunger where a straw is placed through the bore of the plunger (see callout A9 as described on Page 10 paragraph 3-4 of the written description.).  Thus, the hole in the plunger is interpreted as being large enough to pass the coconut water out of the coconut.)
DEPOO in view of CLARK and MING-CHIN does not explicitly disclose the coconut showing the germination pore or that the lid is placed on the germination pore.
However, ZALDIVAR teaches that the germination pore of the coconut is the easiest place to insert the pointed edge of a coconut piercer. (¶0005 and ¶0032 teach that the soft eye is the easiest place to insert the piercing device.)
One of ordinary skill would have been motivated to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of DEPOO in order to ease the insertion of the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of DEPOO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 8, DEPOO in view of CLARK, MING-CHIN and ZALDIVAR teaches method of claim 7, wherein the fixing mean including adhesive, adhesive tape, wrapping material, fastening material applied to fix the lid on the germination pore of the coconut without interfering the shell of the coconut. (DEPOO, Figures 8-9 teaches the lid on the coconut.  MING-CHIN Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)

Claims 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DEPOO (WO2014146031A1) in view of CLARK (US 20190218087 A1).
As to claim 10, DEPOO teaches an assembly for accessing coconut water of a coconut (Figures 1A and 1B teach a plunger (Figure 1A) and a lid (Figure 1B) that are used in cooperation to form a drinking spout in a coconut.  Page 6 (2nd to last paragraph) teaches that the valve assembly is used for tapping coconuts. See also Figure 8.) comprising: a plunger having a plunger collar perpendicularly mounted to a plunger lance (Figure 1A teaches a plunger with a collar that is mounted perpendicularly to the longitudinal axis of the bore of the plunger.), the plunger collar extending outward from a longitudinal axis of the plunger lance at one end thereof (Figure 1A shows the collar extends outward from the top end of the bore.), the plunger collar having an upper surface permitting a user to depress the upper surface to cause the plunger lance to penetrate the coconut (Figure 1A shows the upper surface of the plunger collar has a surface that is flat, and therefore interpreted as capable of being depressed by a user.  Page 6, 2nd to last paragraph discloses that the user presses the valve into the coconut.), the plunger collar having a lower surface, extending from the plunger lance, a plane of the lower surface being perpendicular to the plunger lance (Figure 1A shows a plane of the lower surface (where the lower surface is parallel to the upper surface on the edge of the collar) is perpendicular to the plane o the lance.) ; a plunger bore extending longitudinally through the plunger collar and the plunger lance (Figure 1A shows a bore extending through the center of the collar and lance sections of the plunger.), the plunger lance having a length sufficient to create a hole through the coconut by pressing the plunger lance into the coconut to a pressed position (Page 6, 2nd to last paragraph discloses that the user can press the valve into the coconut to puncture the coconut flesh and drink from the coconut.), the hole sufficient to pass the coconut water out of the coconut through the plunger bore while the plunger remains inserted in the pressed position (Figure 9 shows a view of the inserted plunger where a straw is placed through the bore of the plunger (see callout A9 as described on Page 10 paragraph 3-4 of the written description.).  Thus, the hole in the plunger is interpreted as being large enough to pass the coconut water out of the coconut.); a lid having a lid bore for receiving and housing a tip of the plunger lance (Figure 1B teaches a lid that has a bore for the tip of the plunger lance.), the lower surface of the plunger collar directly contacting the lid when the plunger is fully inserted into the coconut through the lid (Although the embodiment of Figures 1A-1B does not explicitly show that the two components contact each other when assembled, the Figures do show that the two components have cooperating angled surfaces.  The embodiment of Figures 1A-1B is not shown interacting with one another.  However, Figure 4D teaches an interaction of the plunger and lid in a different embodiment where the two structures clearly contact one another when assembled.  Thus, based on the evidence of interlocking shapes on the collar and lid in Figures 1A-1B, the way the device works (by depressing the plunger into the coconut towards the lid), and the disclosure of Figure 4D’s embodiment interaction, it is interpreted that the embodiment of Figures 1A-1B has direct contact between the plunger and lid when assembled.)
DEPOO does not disclose a stopper clip for holding the plunger lance in order to prevent the tip of the plunger lance in the lid bore from puncturing (interpreted as passing completely through the exterior and passing into the hollow center) the coconut.  DEPOO does disclose that the valve plug (lid) is placed in/on the coconut and then shipped to the consumer.
However, CLARK teaches a stopper clip for holding the plunger lance in order to prevent the tip of the plunger lance in the lid bore from puncturing the can. (Figure 1 teaches a stopper clip (150) that is operative to prevent the movement of the plunger (130).  ¶0029 teaches that the stopper maintains the piercing tube in a stowed position.)
One of ordinary skill would have been motivated to combine the stopper clip of CLARK with the plunger and base assembly of DEPOO in order to keep the plunger in a stowed position (CLARK ¶0029) for safety purposes when the coconut piercing assembly is not in use during shipping of the partially assembled coconut valve to the consumer.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the stopper clip of CLARK with the plunger and base assembly of DEPOO because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 14, DEPOO in view of CLARK teaches the assembly of claim 10, wherein the plunger bore is configured to permit a straw to be inserted therethrough. (DEPOO Figure 1A teaches the plunger has a bore.  Figure 9 teaches a straw passing through the bore.)

As to claim 16, DEPOO in view of CLARK teaches the assembly of claim 10, wherein the stopper clip is a tubular member, open on each of a first open end and a second open end, with a cut formed along a length thereof, from the first open end to the second end. (CLARK, which is relied upon for the stopper clip, shows in Figure 1 that the clip (150) is a tubular member (in that it is a tube with a portion cut out) with a cut (opening in the circumference) from the first to second end.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DEPOO (WO2014146031A1) in view of CLARK (US 20190218087 A1), as applied in claim 10 above, further in view of MING-CHIN (TW 201620425 A).
As to claim 11, DEPOO in view of CLARK teaches the assembly of claim 10, wherein the lid is attached to the coconut. (DEPOO, Figure 8 teaches the lid is placed on a coconut.)
DEPOO in view of CLARK does not disclose the lid is secured to the coconut by at least one of an adhesive, an adhesive tape, a wrapping material, and a fastening material.
However, MING-CHIN teaches an adhesive used to fix a base to a coconut. (Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)
One of ordinary skill would have been motivated to apply the known adhesive sticking technique of MING-CHIN to the base attachment method of DEPOO in order to secure the base of DEPOO during movements of the coconut and prevent outside contaminants from entering the interior of the shell. (MING-CHIN, Page 3, ¾ of the way down the page “adhesive 15 to prevent outside air….”)  This adhesive is interpreted as providing the base of DEPOO with a seal that prevents anything outside the drinking spout entrance from entering during opening/using the invention.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known adhesive sticking technique of MING-CHIN to the base attachment method of DEPOO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  DEPOO (WO2014146031A1) in view of CLARK (US 20190218087 A1) and MING-CHIN (TW 201620425 A), as applied in claim 11 above, further in view of ZALDIVAR (US 20170339999 A1).
As to claim 12, DEPOO in view of CLARK and MING-SHIN teaches the assembly of claim 11, wherein the lid is placed on the coconut to align the plunger for piercing.  (See DEPOO Figures 8-9)
DEPOO in view of CLARK and MING-SHIN does not disclose aligning the opening of the lid a germination pore of the coconut.
However, ZALDIVAR teaches that the germination pore of the coconut is the easiest place to insert the pointed edge of a coconut piercer. (¶0005 and ¶0032 teach that the soft eye is the easiest place to insert the piercing device.)
One of ordinary skill would have been motivated to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of DEPOO in order to ease the insertion of the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of DEPOO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DEPOO (WO2014146031A1) in view of CLARK (US 20190218087 A1), as applied in claim 10 above, further in view of MOECKL (DE 202008009463 U1).
As to claim 13, DEPOO in view of CLARK teaches the assembly of claim 1, wherein the stopper clip has an attachment section. (CLARK, Figure 1 teaches the stopper clip (150) has a keyring attachment section.)
DEPOO in view of CLARK does not disclose that the stop clip is tethered to the plunger collar of the plunger.
However, MOECKL teaches the use of a tether with an accessory for the plunger of a coconut piercing device. (Figures 2a-2c teach a stopper (46) that is tethered via a chain (44) to the head (14) of the plunger (10).)
One of ordinary skill would have been motivated to combine the known tether of MOECKL to the combined device of DEPOO in view of CLARK in order to prevent the loss of the stopper clip when not in use.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known tether of MOECKL to the combined device of DEPOO in view of CLARK because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Response to Arguments
Applicant’s arguments, see remarks, filed 18 August 2022, with respect to the rejections using Quintero (Claims 1 and 10) have been fully considered and are persuasive.  The rejections of Claims 1 and 10 and their dependents of has been withdrawn. 
Applicant’s amendment has overcome the interpretation of Quintero relied upon for the rejection of claims 1 and 10. However, DEPOO is now relied upon for the structure of the plunger and lid.

Applicant’s arguments, dated 08/18/2022, regarding the CLARK reference have been fully considered but they are not persuasive.
Applicant argues that “Applicant maintains that Clark is neither in the same field of endeavor nor is reasonably pertinent to the problem faced by the inventor. Clark is in the field of beverage shotgunning apparatus, where a beverage can is pierced and the user quickly consumes the beverage as it rapidly flows out of the beverage can. This is not in the field of accessing coconut water of a coconut, as is the field of endeavor of the present invention.”
Examiner respectfully asserts that the CLARK reference’s structure of the stopper clip is to keep the lance in a stowed position (See para 0029). Examiner respectfully asserts that although CLARK is used for a different purpose than the tool of DEPOO and the instant invention, the clip of CLARK solves the same problem as the claimed invention of preventing the lance from moving out of a stowed position until the clip is moved by the user of the device.  Thus, CLARK is interpreted as reasonably pertinent to the problem faced by the inventor.  See MPEP 2141.01 (a)(I).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
GB-2323549-A teaches a hole saw for coconut shells that has a collar that is perpendicular to the longitudinal axis of the plunger. (See Figure 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726